Exhibit 23.2 KPMG Auditores Independentes Av. Almirante Barroso, 52 — 4º 20031-000 — Rio de Janeiro, RJ — Brasil Caixa Postal 2888 20001-970 — Rio de Janeiro, RJ — Brasil Central Tel Fax Internet 55 (21) 3515-9400 55 (21) 3515-9000 www.kpmg.com.br Consent of i ndependent r egistered p ublic a ccounting f irm We consent to the incorporation by reference in the Registration Statement dated August 29, 2012 on Form F-3 of Petrobras International Finance Company — PifCo of our report dated March 30, 2012, with respect to the consolidated balance sheets of Petrobras International Finance Company and subsidiaries as of December 31, 2011 and 2010, and the related consolidated statements of operations, changes in stockholder's deficit and cash flows for each of the years in the two-year period ended December 31, 2011 and the internal control over financial reporting as of December 31, 2011, which report appears in the December 31, 2011 combined annual report on Form 20-F of Petróleo Brasileiro S.A. — Petrobras and Petrobras International Finance Company and to the reference to our firm under the heading "Experts" in the prospectus. August 29, 2012 /s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil KPMG Auditores Independentes, uma sociedade simples brasileira e firma-membro da rede KPMG de firmas-membro independentes e afiliadas à KPMG International Cooperative (“KPMG International”), uma entidade suíça. KPMG Auditores Independentes, a Brazilian entity and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity.
